Exhibit 10.7

AMENDED AND RESTATED

PARAMETERS OF AWARDS OF STOCK OPTIONS AND RESTRICTED SHARES

1. Structure two types of equity based awards:

 

  a. Performance Shares: Restricted Shares the vesting of which is based on the
Fieldstone Investment Corporation (“Corporation”) achieving agreed performance
targets tied to the Return on Equity (“ROE”) of the Corporation (“Performance
Shares”).

 

  i. Performance Shares may be earned by Executive and Senior Officers. The
number of Performance Shares that may be earned will be based on the
Corporation’s ROE over a defined performance period, with an additional period
of time for vesting after the performance period. The initial performance period
shall be the 21-month period beginning on April 1, 2005 and ending on
December 31, 2006.

 

  ii. The ROE targets and award percentages for the Performance Shares shall be
structured as follows:

 

Level*   ROE Values**   Percentage of
Award to be Earned Minimum   14.0%   50% Target   18.0%   100% Maximum   22.0%  
120%

--------------------------------------------------------------------------------

* No Performance Shares will be earned if the Minimum ROE is not attained. The
number of Performance Shares that may be earned for ROE Values between the
Minimum and Target, and between the Target and Maximum, will be determined by
interpolation.

** The ROE Values are based on core net income and core book value, so there is
no effect of the non-cash mark-to-market of swaps.

 

  iii. No dividends will be accrued or paid on the Performance Shares during the
performance period. Following the performance period, and prior to the full
vesting of the Performance Shares, dividends on earned Performance Shares will
be accrued but not paid until the vesting of the shares. Earned Performance
Shares will vest on the date which is two years following the end of the
performance period.

 

  iv. If (a) there is a material restatement of the Corporation’s financial
results for any financial reporting period and such financial reporting period
also was part of the performance period and (b) as a result of the restatement
the Corporation’s ROE for the performance period changes, then the number of
Performance Shares that may be earned shall be determined based on the
Corporation’s ROE after giving effect to the restatement.

 

  b. Options with Dividend Equivalent Rights (“Options w/ DERs”) which vest
after four years, contingent on the recipient’s continued employment by the
Corporation, and have a seven-year term.

 

  c. Both the Performance Shares and the Options w/ DERs will be subject to
forfeiture prior to their vesting by a recipient that (i) terminates his
employment with the Corporation or (ii) whose employment by the Corporation is
terminated for cause.

 



--------------------------------------------------------------------------------

2. Award these instruments as follows:

 

  a. Executive and Senior Officers: annual awards of Options w/ DERs and
Performance Shares, with two year performance targets and two year cliff vesting
of the earned Performance Shares.

 

  b. Other Managers: periodic awards of Options w/ DERs only.

 

  c. New hires and other special situations are eligible to receive awards
consistent with their positions in the Corporation as recommended by the Chief
Executive Officer of the Corporation and approved by the Compensation Committee.

3. Ownership guidelines:

 

  a. The Board will establish ownership guidelines for the Corporation’s
Officers and Directors; Officers and Directors should own shares of the
Corporation’s common stock equal to a multiple of the recipient’s respective
annual compensation or annual retainer for Directors as follows:

 

         Multiple

i.

  Chief Executive Officer    five

ii.

  Executive Vice Presidents    three

iii.

  Senior Officers who are a Direct Report to the Chief Executive Officer    two

iv.

  Other Managers    n.a.

v.

  Non-Management Directors    five

 

  b. The Chief Executive Officer will recommend to the Board the portion of
shares issued to the Officers listed in categories a. i.–iii. under the
Incentive Plan that the Corporation expects those Officers to retain, with the
target retention percentage expected to be not less than 50% of the shares
received.